


109 HR 5471 IH: Soledad Canyon Mine Leases Adjustment

U.S. House of Representatives
2006-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5471
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2006
			Mr. McKeon introduced
			 the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To provide to the Bureau of Land Management a mechanism
		  to cancel certain mining leases for lands in the leases CA–20139 and CA–22901
		  and provide new leasing opportunities in the Soledad Canyon adjacent to the
		  City of Santa Clarita, California, that reflect the historical mining levels,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Soledad Canyon Mine Leases Adjustment
			 Act.
		2.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds the following:
				(1)Transit Mixed
			 Concrete Corporation holds two valid Federal leases for the extraction of sand
			 and gravel from the Federal mineral estate in lands located in Soledad Canyon
			 adjacent to the City of Santa Clarita, California, numbered CA–20139 and
			 CA–22901. Such lands contain approximately 56 million tons of sand and
			 gravel.
				(2)Mining 56 million
			 tons of sand and gravel under the terms of the leases would produce harm to the
			 environment and cause major transportation problems for the City of Santa
			 Clarita, surrounding areas, and other users of the transportation systems in
			 the vicinity.
				(3)It is in the best
			 interest of the citizens of California and the Federal Government to cancel
			 those leases and make available new leases for those resources that reflect the
			 level of mining that has historically occurred in the Soledad Canyon area of
			 California.
				(4)TMC should be
			 offered resources extraction opportunities of similar economic value in other
			 areas of California that would not impact the environment and transportation
			 systems to the degree that they would have been impacted in the Soledad
			 Canyon.
				(5)TMC should receive
			 credit for reasonable and customary costs associated with their efforts to
			 develop leases CA–20139 and CA–22901.
				(6)A
			 site-specific solution that is fair to TMC, protects the environment, and has
			 minimal impact on local transportation system is in the best interest of the
			 Nation.
				(7)Considerable sums
			 of money have been expended by all parties trying to insure their interests are
			 protected with respect to leases CA–20139 and CA–22901, with no conclusion
			 foreseen at this time.
				(b)PurposesThe
			 purposes of this Act are the following:
				(1)To provide to the
			 Bureau of Land Management a mechanism that is not available under existing law
			 to cancel leases CA–20139 and CA–22901 and provide new leasing opportunities in
			 the Soledad Canyon that reflect the historical production levels.
				(2)To provide a means for TMC to recover and
			 transfer to other Federal resources the amounts expended trying to develop
			 leases CA–20139 and CA–22901.
				(3)To provide the
			 Bureau of Land Management tools to evaluate expenses incurred by TMC and
			 provide relief.
				3.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(2)TMCThe
			 term TMC means the Transit Mixed Concrete Corporation.
			(3)The term
			 historical production levels means production of 300,000 tons of
			 aggregate produced for sale per calendar year.
			4.TMC lease
			 cancellations and exchange of values expended
			(a)Leases
			 cancellationsThe Secretary shall cancel Bureau of Land
			 Management leases CA–20139 and CA–22901 effective on the date of the enactment
			 of this Act.
			(b)Exchange for
			 economic values
				(1)In
			 generalIn exchange for the economic value invested in trying to
			 bring leases CA–20139 and CA–22901 into commercial production the Secretary
			 shall provide to TMC other financial and mineral production opportunities in
			 accordance with subsection (d).
				(2)Values assigned
			 to leasesFor purposes of paragraph (1), the economic value
			 invested is an amount equal to the sum of the following:
					(A)All amounts paid
			 to the United States with respect to the leases as bonus bids or other
			 prepayments.
					(B)Interest on
			 amounts referred to in subparagraph (A), from the date of payment of such
			 amounts to the United States, at a rate determined by the Secretary.
					(C)Amounts expended
			 by TMC in securing the leases and trying to bring them into production,
			 including—
						(i)reasonable costs
			 associated with the engineering and environmental studies associated with the
			 leases; and
						(ii)reasonable legal
			 costs associated with efforts to exercise the rights granted in the
			 leases.
						(c)Submission of
			 expenses incurred
				(1)In
			 generalTo assist in the determination of the amounts expended
			 referred to in subsection (b)(2)(C), TMC shall submit to the Secretary within
			 90 days after the date of the enactment of this Act an itemized list of such
			 amounts, with enough detail and supporting documentation so the Secretary can
			 determine that the expenses are associated with the leases and are
			 reasonable.
				(2)ArbitrationThe
			 Secretary’s determination of the amounts expended referred to in subsection
			 (b)(2)(C) shall be issued within 90 days of receipt of the itemized list
			 required under paragraph (1). If the Secretary disapproves such list, the
			 Secretary shall, upon request of TMC, determine the economic value invested for
			 purposes of subsection (b)(2) through arbitration in accordance with subchapter
			 IV of chapter 5 of title 5, United States Code.
				(d)Return of value
			 opportunities for TMCFinancial and mineral production
			 opportunities provided under subsection (b)(1) may be in the form of one or a
			 combination of any of the following that is mutually agreed to by the Secretary
			 and TMC:
				(1)Interests in the
			 mineral estate in Federal lands in the State of California that are available
			 for leasing under the Mineral Leasing Act (30 U.S.C. 181 et seq.).
				(2)Interests in the
			 surface estate in Federal lands in the State of California that are under the
			 administrative jurisdiction of the Secretary and that are available for
			 disposal.
				(e)Referral to
			 court of claims
				(1)ReferralIf
			 the Secretary and TMC do not reach agreement under subsection (b) regarding the
			 financial and mineral production opportunities to be provided by the Secretary
			 under subsection (b)(1) within 24 months after date of the enactment of this
			 Act, the Secretary shall refer the issue to the United States Court of Federal
			 Claims for resolution.
				(2)Resolution by
			 courtIn any referral under this subsection, the court
			 shall—
					(A)determine the
			 economic value invested for purposes of subsection (b)(2); and
					(B)determine and
			 order the Secretary to provide financial and mineral production opportunities
			 for purposes of subsection (b)(1) and subsection (d).
					5.Limitations on
			 future leasing for sand and gravel in Soledad Canyon area of
			 California
			(a)Limitation on
			 rate of miningThe Secretary may not issue any lease for mining
			 sand and gravel in the Soledad Canyon area of California as described on the
			 map titled ___ and dated ___ on file with the Secretary of Interior that in
			 aggregate exceeds the historical production level.
			(b)Consultation and
			 considerationsBefore issuing any lease authorizing the mining of
			 sand or gravel in the Soledad Canyon area of California, the Secretary
			 shall—
				(1)consult with the
			 City of Santa Clarita, California, Los Angles County, California, and surface
			 owners in that area; and
				(2)take into
			 consideration the environmental and transportation concerns of such mining in
			 that area.
				
